Title: To George Washington from Brigadier General William Woodford, 29 September 1778
From: Woodford, William
To: Washington, George


          
            Dr Genl
            Colo. Hays House [N.Y.]Tuesday [29 September 1778] 12 Oclock
          
          My Brigade has cross’d the River & advanced as far as this place, the best accts I have been able to collect inform that the Enemy lay Just below orrange Town (theire is a report that a large party is gone to take possession of the pass in the Clove, but this wants confirmation) I shall keep partys out for inteligence, & move with expedition & caution to the neighbourhood of Clarkstown, unless my information makes it necessary to take anothe[r] route—of which I will take the earliest opportunity to inform your Excellency.
          I met here with the inclosed Letters, brought in this morning by a Flagg to an Officer of Colo. Hays Melitia—your Excellency will observe that Doctr Evans who wrote by order of Colo. Baylors requests that a Surzeon may be sent in to Tappon to Dress the wounded—I have taken the liberty to send Doctr Griffith with a flagg for that purpose.
          Some time after Dark last night I fell in with the Baggage, & remains of Colo. Baylors Regt on the other side the River, I have order’d what few could be mounted to follow me, & the remainder to continue at the Contl Village till further orders (of this I have Advised Genl Putnam) I likewise order’d an exact return of them, which the Officer has not yet sent in—the bearer is order’d to call for it.
          I heard this morning from Elizth Town. Genl Maxwell is still there watching the Motions of Genl Vaughan, who is said to be upon Statten Island with a considerable Force, & a number of Boats & some Gallies.
          from the best accts they have not collected many Cattle, the greatest 
            
            
            
            part are drove back in & about Cakiack—I am Just inform’d that Colo. Spencer is at paramus, where he went to Join Majr Fell. I am with great Respect Your Excellencys most Obedt humble Servt
          
            Wm Woodford
          
          
          Colo. Hays informs that he has about 100 Melitia now at Clarks Town, & expects the appearance of the Continental Troops will soon double their number.
          
        